Worden, J.
Suit hy Boltoiff against the appellants, to' foreclose a mortgage. Judgment for the plaintiff. The complaint was filed in the plaintiff’s name of Samuel Botimff, but the defendants were summoned to answer Jacob Bottorff. On the return of the summons, the plaintiff moved to correct it by the complaint, and change the name of Jacob to Samuel. This amendment was permitted, and the defendants excepted.
There ivas no error in permitting this amendment. The Slate v. Hood, 6 Blackf. 260. Indeed, it may be doubtful whether any amendment was necessary, as the statute provides that no summons, or the service thereof, shall be set aside or adjudged insufficient, where there is sufficient substance about either to inform the party on whom it may be served, that there is an action instituted against him in Court. Code, § 37.
A demurrer to the complaint was overruled, and exception taken. No objection to the complaint is pointed out, and we see none.
Her Curiam. — The judgment is affirmed, with 5 per cent, damages and costs.